Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered May 8, 1987, convicting him of criminal possession of a weapon in the third degree (three counts), and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find no merit in the defendant’s contention that the trial court erred in denying his motion for a mistrial based upon allegations that the jury began deliberating prematurely. In response to concerns expressed by one of the jurors as to a conversation that he had overheard, the trial court promptly questioned each of the jurors, individually and in the presence of counsel, regarding the incident. As a result of this examination, the court ascertained that the incident in question was an isolated one, none of the jurors had reached any conclusions, the jurors could be impartial, and deliberations would not occur until the proper time. Under these circumstances, it cannot be said that the trial court improvidently exercised its discretion in denying the defendant’s motion for a mistrial (see, People v Pollard, 150 AD2d 397; People v Castillo, 144 AD2d 376).
The defendant’s contention regarding the propriety of the prosecutor’s summation is unpreserved for appellate review (see, People v Bell, 152 AD2d 700, 701). Thompson, J. P., Brown, Kunzeman and Rosenblatt, JJ., concur.